Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 1 of 10




   EXHIBIT 0
Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 2 of 10


                                                       JAMIE N. LAPRESS

        UNITED STATES DISTRICT COURT
        WESTERN DISTRICT OF NEW YORK



        DARCY M. BLACK,


                                        Plaintiff,

             -vs-




        BUFFALO MEAT SERVICE, INC., doing business
        as BOULEVARD BLACK ANGUS, also known as
        BLACK ANGUS MEATS, also known as
        BLACK ANGUS MEATS & SEAFOOD,
        ROBERT SEIBERT,
        DIANE SEIBERT,
        KEEGAN ROBERTS,


                                        Defendants.



                                        Examination Before Trial of

        JAMIE N. LAPRESS, taken pursuant to the Federal Rules of

        Civil Procedure, in the law offices of GRECO TRAPP, PLLC,

        1700 Rand Building, 14 Lafayette Square, Buffalo, New York,

        taken on January 5, 2018, commencing at 9:37 A.M., before

        ERIN L. COPPING, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 3 of 10



                                                                           34




   1        offices, they asked       you to go in and         you remember

   2        t hem asking   you what happened?

   3   A.   Well, that's going back to what she said like in

   4        h er statement, that just I remember them asking

   5        me if I ever said any of the things she said I

   6        s aid, and I never said any of those things.

   7   Q.   And what were those things?

  8    A.   Going back to that her kids were niggers.                I

   9        n ever said anything like that.

 10    Q.   Did they ask    you anything else?

 11    A.   Just that -- let me think here.             Not really that

 12         I recall.

 13    Q    Okay.    I'm only asking      you the best you remember.

 14         T he second time    you met with them --

 15    A.   Pretty much the same thing.

 16    Q.   The third time     you met with them?

 17    A.   The same.

 18    Q.   The fourth time     you met with them?

 19    A.   Pretty much the same.

 20    Q.   The fifth time     you met with them?

 21    A.   I'm not even sure there was a fifth time.

 22    Q.   So the four times it was the same thing, they

 23         a sked   you what happened and       you said      you never




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 4 of 10



                                                                         38




   1   Q.   Don't need the exact date, the best estimate.

   2   A.   I would say -- I don't know.

   3   Q.   Did    you ever use the word nigger?

   4   A.   No.

  5    Q.   Do    you ever use the word niggs?

  6    A.   No.

  7    Q.   Do    you ever use the word Bob's niggs?

  8    A.   No.

  9    Q.   Did    you ever hear the word nigger used --

 10    A.   No.

 11    Q.   -- at work?     Anywhere?

 12    A.   I've heard the word used before.

 13    Q.   When is the last time        you heard it used?

 14    A.   A couple seconds ago.

 15    Q.   Other than here when I'm using it for purposes of

 16         a sking   you a specific question.

 17    A.   I've never heard it at work.

 18    Q.   I said when is the last time           you heard the word

 19         n igger used, not counting when           you entered here

 20         today?

 21    A.   I'm not sure.

 22    Q.   Do    you know anyone that uses the word nigger?

 23    A.   I've heard it on TV.        I've heard it in music.          I




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 5 of 10



                                                                         39




   1        mean, it's a word some people use.

   2   Q.   Is that the only place        you heard it was TV and

   3        m usic?

   4   A.   I'm sure I probably heard it in random

  5         c onversations over the       years.

  6    Q    During the    years that     you   worked at Black Angus

  7         Meat, did    you ever hear the name -- the term

  8         n igger used?

  9    A.   At work, no.

 10    Q.   Outside of work, other than music and TV?

 11    A.   I may have.

 12    Q.   Do you recall?

 13    A.   Not really.

 14    Q.   Did   you ever use the -- do        you ever use the word

 15         b itch?

 16    MR. OPPENHEIMER:       You're kidding, right?

 17    M S. GRECO:    I'm not.

 18    M R. OPPENHEIMER:      Would   you direct your questions to

 19         t he workplace?

 20    M S. GRECO:    I can ask a question, especially in the

 21         c ase where someone is alleged to have used the

 22         term.

 23    M R. OPPENHEIMER:      It's completely irrelevant to your




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 6 of 10



                                                                         42




   1   Q.   Have     you ever used it?

  2    A.   I haven't.

   3   Q.   And where did      you hear it?

  4    A.   I -- I've heard that at work.

  5    Q.   How often?

  6    A.   Not very often.

  7    Q.   What is not very often to          you?

  8    A.   Probably -- I've probably heard it personally --

  9         I don't know.      Once or twice.

 10    Q.   Okay.     And that's during the whole time of

 11         e mployment?

 12    A.   (Indicating yes.)

 13    Q.   Now, you started working there approximately

 14         w hen?

 15    A.   2001, in the fall.

 16    Q.   Okay.     And   you're still working there?

 17    A.   Yes.

 18    Q.   And have    you consistently worked there?

 19    A.   Yes.

 20    MR. OPPENHEIMER:        Form.

 21    B Y MS. GRECO:

 22    Q.   Can    you tell me, have     you ever worked with any

 23         African-American co-workers?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 7 of 10



                                                                         68




   1   Q.   Tell us specifically so we know.

   2   A.   Regarding me not saying nigger or regarding the

   3        paper towel dispenser?          I'm not sure.

  4    Q    Tell me exactly what you remember             you said to

  5         h im, the words.

  6    M R. OPPENHEIMER:      Form.

  7    T HE WITNESS:     I said basically the same thing I said

  8         to Diane.

  9    B Y MS. GRECO:

 10    Q.   Which was?

 11    A.   Which was I described the incident and I said I

 12         n ever said any of those things.

 13    Q    Okay.    But instead of saying I never said any of

 14         those things, tell me specifically what             you told

 15         h im   you didn't say.

 16    A.   I never used the word nigger at work.              I never

 17         referred to her kids as niggers.

 18    Q.   Anything else?

 19    A.   Not that I recall.

 20    Q.   How many conversations did          you have alone with

 21         R obert Seibert regarding Darcy Black after Darcy

 22         Black was no longer employed at Black Angus Meat?

 23    MR. OPPENHEIMER:       Form.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 8 of 10



                                                                         148




   1        a pproximately May of 2004 until approximately May

   2        of 2010?

   3   MR. OPPENHEIMER:       Could   you read that question back,

   4        please.

  5                 ( Whereupon, the above-requested question was

  6         t hen read back by the reporter.)

  7    T HE WITNESS:     I did lots of things.           Do    you want the

  8         w hole list of things I've done there?

  9    B Y MS. GRECO:

 10    Q.   Well, during that period of time.

 11    A.   During that period of time?

 12    Q.   Starting with the stuff you did most frequently,

 13         I mean, most often, if you did this thing a lot

 14         s ay that one first, if you did it very little

 15         just a few times say it less.             See the

 16         difference?

 17    MR. OPPENHEIMER:       Form.    Form.

 18    T HE WITNESS:     Okay.   I do a lot of the receiving,

 19         p roduct coming into the building.

 20    B Y MS. GRECO:

 21    Q.   During that time?

 22    A.   Yeah.

 23    Q.   Okay.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 9 of 10



                                                                              149




   1   A.   I put the product away.          I unloaded off the semi

   2        t rucks that pull in, do all that is like in --

   3        there's -- in the coolers, in the freezers.                   I

   4        r otate all the product.         I made sausage at that

   5        period of time.       Which do     you want to know what

   6        t hat involves?

   7   Q.   No.     You made sausage?

   8   A.   I made jerky.      I've been trained to use all of

   9        t he equipment there like the grinder, the saw,

 10         slicer, cuber.

 11    Q.   Were    you doing that during that time?

 12    A.   Yes.

 13    Q.   Okay.

 14    A.   I operate -- I know       how to operate the smoker.               I

 15         keep up the smoker logs, do -- I did all the --

 16         well, most of the cleaning, taking all the

 17         e quipment apart, sanitizing it, working with

 18         different chemicals.        What else?        I would pull

 19         s ome packs occasionally, pretty much              whatever

 20         n eeded -- I cut meat.        Outdoor maintenance like

 21         s hoveling, landscaping.

 22    Q.   When   you say cut meat, you mean like be a

 23         b utcher?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-17 Filed 08/20/19 Page 10 of 10



                                                                          150




   1   A.   Yup.

   2   Q.   Who trained     you to do that?

   3   A.   Let's see.     Tommy showed me how to do a bunch of

   4        t hat stuff.

   5   Q.   When did Tommy train        you to be a butcher?

   6   MR. OPPENHEIMER:       Form.

   7   T HE WITNESS:     I'm not sure of the exact -- what the

   8        e xact dates were.

   9   B Y MS. GRECO:

  10   Q.   Was that before 2010?

  11   A.   I believe so.

  12   Q.   Do you know for sure?

  13   A.   I would say yes.

  14   Q.   How much of your job in 2010 was acting as a

  15        b utcher?

  16   MR. OPPENHEIMER:       Form.

  17   T HE WITNESS:     It's not something I did all the time,

  18        b ut I did it occasionally.

  19   B Y MS. GRECO:

 20    Q.   What is occasionally?

 21    A.   A lot of times if no one else was there like --

 22         like if they left, if the meat cutter left like

 23         s ay at three o'clock and someone came in and




                             Sue Ann Simonin Court Reporting
